Citation Nr: 1543758	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine, residuals of cervical injury to C1-2 (cervical spine disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012 and April 2015, the Board remanded the case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case.  In April 2015, the Board remanded this issue in order to obtain a medical examination to address the Veteran's contentions regarding bilateral peripheral neuropathy of the lower extremities.  The July 2015 VA examiner addressed the issue of peripheral neuropathy, but appeared to do so solely on the basis of medical evidence obtained in 2007 and appeared to simply reiterate the findings of a prior neurologist rather than provide a new opinion.  Specifically, the examiner simply cited to 2007 medical evidence and a previous neurologist's conclusion regarding the etiology of the neuropathy and then said "for these reasons" the current bilateral lower extremity peripheral neuropathy is less likely than not proximately due to the cervical spine disability.

In correspondence dated in September 2015, the Veteran indicated that he believed his neuropathy may be due to the worsening of his neck condition rather than a vitamin deficiency  The Veteran also noted that the 2015 VA examiner relied on MRI testing that was more than 7 years old.  He requested a new VA examination with MRI to assess whether his cervical spine disability has deteriorated to the point of causing neuropathy.  

Although the passage of time alone does not render medical evidence inadequate, in this case, the Board finds that the Veteran has not been examined for his cervical disability in over 6 years and he is alleging the disability is now worse.  Accordingly, a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected cervical spine disability.  The examiner must review the Veteran's claims file.  Any indicated testing should be conducted, to include MRI if deemed appropriate by the medical professional.

In addition to identifying the current manifestations of the Veteran's service-connected cervical spine disability and their severity, the examiner must opine as to whether it is at least as likely as not that (a degree of probability of 50 percent or higher) that the Veteran has any form of neuropathy of the upper or lower extremities that is a symptom of his service-connected cervical disability.  

If the Veteran has neuropathy of the extremities related to his service-connected cervical spine disability, the examiner must identify the affected nerves and the severity of the symptoms of neuropathy.

The examiner should set forth a complete rationale for all findings and conclusions.

2.  Readjudicate the appeal. If any benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and provide him an opportunity to respond.  Then, return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




